COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Matter of the Marriage of Allan Ray Comstock and
                            Mindy Lee Comstock

Appellate case number:      01-19-00722-CV

Trial court case number:    15-FD-3019

Trial court:                County Court at Law No. 1 of Galveston County

        Appellant, Mindy Lee Comstock, has filed an unopposed motion for leave to file a
supplement to her appellant’s brief. Appellant timely filed her brief on April 1, 2020. On
July 2, 2020, a supplemental reporter’s record was filed. According to appellant’s motion,
there are two trial court hearing transcripts which were not included in the originally filed
reporter’s record, available at the time appellant submitted her brief. Appellant has
requested that this Court allow her to file a supplement to her appellant’s brief to make
certain clarifications to factual assertions included in her appellant’s brief.

       Appellant’s unopposed motion to file a supplement to her appellant’s brief is
granted, and the “Supplement to Appellant’s Brief” filed by appellant on July 29, 2020
shall be considered accepted and filed as of that date.

       Appellee’s deadline to file his appellee’s brief is August 3, 2020. Because we grant
appellant’s motion to file a supplement to her appellant’s brief, we also extend appellee’s
deadline to file his appellee’s brief for a period of 14 days. Accordingly, appellee’s brief
is due to be filed on or before August 17, 2020. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes____________
                    Acting individually  Acting for the Court

Date: __August 4, 2020____